Citation Nr: 1029845	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  10-10 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for basal cell carcinoma of the 
face, including as secondary to in-service herbicide or chemical 
exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1950 to September 
1952.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2009 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's active service in the Republic of Korea 
occurred many years before herbicides were used along the 
demilitarized zone (DMZ).

2.  The Veteran's service treatment records do not show that he 
was exposed to chemicals at any time during active service.

3.  The competent medical evidence shows that the Veteran's basal 
cell carcinoma of the face, which manifested first several 
decades after service separation, is not related to active 
service and was not caused by alleged in-service herbicide or 
chemical exposure.


CONCLUSION OF LAW

Basal cell carcinoma of the face was not incurred in active 
service, including as due to herbicide or chemical exposure.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

In a March 2009 letter, VA notified the appellant of the 
information and evidence needed to substantiate and complete his 
claim, including what part of that evidence she was to provide 
and what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the 
appellant to submit medical evidence relating the claimed 
disability to active service and noted other types of evidence 
the Veteran could submit in support of his claim.  The Veteran 
also was informed of when and where to send the evidence.  After 
consideration of the contents of these letters, the Board finds 
that VA has satisfied substantially the requirement that the 
Veteran be advised to submit any additional information in 
support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

Additional notice of the five elements of a service-connection 
claim was provided in the March 2009 VCAA notice letter, as is 
now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  As will be explained below in greater detail, the 
evidence does not support granting service connection for basal 
cell carcinoma of the face, including as secondary to in-service 
herbicide or chemical exposure.  Thus, any failure to provide 
notice as to the disability rating or the effective date under 
the VCAA cannot be considered prejudicial to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also 
has had the opportunity to submit additional argument and 
evidence and to participate meaningfully in the adjudication 
process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In this case, notice as to what is necessary in 
order to grant service connection was issued in March 2009 and 
the claim was adjudicated in June 2009.  This claim was 
readjudicated in February 2010.  

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the RO and the 
Board, although he declined to do so.  It appears that all known 
and available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claims file; the 
Veteran has not contended otherwise.  

The RO has confirmed that the Veteran's unit while on active 
service in Korea, Company B, 160th Infantry, was not among those 
exposed to herbicides along the DMZ in Korea.  The Department of 
Defense (DOD) has informed VA that Agent Orange was not sprayed 
along the DMZ until 1968-1969.  The Veteran in this case was on 
active service in Korea between October 1950 and September 1952, 
more than a decade prior to the spraying of Agent Orange along 
the DMZ in Korea.  The Board notes that the M21-MR requires that, 
when herbicide exposure is not confirmed by a review of DOD 
records concerning herbicide exposure in Korea, the RO contact 
the JSRRC and, if the Veteran did not provide a 60-day window for 
corroboration of his or her alleged in-service herbicide exposure 
which can be submitted to the JSRRC, then the JSRRC Coordinator 
at the RO must make a formal finding about the lack of evidence 
confirming the alleged in-service herbicide exposure in Korea.  
See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 
10(n), and VBA Fast Letter 09-20 (May 6, 2009).  Although it 
appears that JSRRC was not contacted by the RO in this case, and 
although there is no formal finding in the claims file about the 
lack of evidence confirming the Veteran's alleged in-service 
herbicide exposure, the Board concludes that this was harmless 
error.  First, the Board notes that the section of the M21-1MR 
cited here has not been held to be substantive and is not binding 
on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 
19.5 (2009) (providing that the Board is not bound by Department 
manuals, circulars, or similar administrative issues).  Second, 
there is no reasonable possibility that a remand to obtain JSRRC 
confirmation of information already obtained by the RO in this 
case - that the Veteran was not exposed to herbicides while on 
active service in Korea - would benefit the Veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant are to be avoided).  
Thus, the Board finds that a remand to comply with the M21-MR 
provision cited above is not required.  

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

There is no competent evidence, other than the Veteran's 
statements, which indicates that his basal cell carcinoma of the 
face may be associated with service.  The Veteran is not 
competent to testify as to etiology of any of this disability as 
it requires medical expertise to diagnose.  Thus, an examination 
is not required.  In summary, VA has done everything reasonably 
possible to notify and to assist the Veteran and no further 
action is necessary to meet the requirements of the VCAA.

The Veteran contends that his current basal cell carcinoma of the 
face is related to active service.  He alternatively contends 
that he was exposed to herbicides or chemicals while on active 
service in Korea during the Korean War and such exposure led to 
his current basal cell carcinoma of the face.  He has contended 
that he was sprayed with DDT (chlorophenothane) to treat lice 
while he was in Korea.

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
established for disease diagnosed after discharge from service 
when all the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing the second and/or third element of a service 
connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

VA has received from DOD a listing of locations outside of 
Vietnam where Agent Orange was used or tested over a number of 
years.  In this regard, and as noted above, DOD has confirmed 
that Agent Orange was used along the DMZ in Korea from April 1968 
to July 1969.  Fields of fire between the front line defensive 
positions and the south barrier fence were defoliated.  The size 
of the treated area was a strip of land 151 miles long and up to 
350 yards wide from the fence to north of the "civilian control 
line."  There was no indication that herbicides were sprayed in 
the DMZ itself.  Herbicides were applied through hand spraying 
and by hand distribution of pelletized herbicides.  Although 
restrictions were put in place to limit potential for spray 
drift, run-off, and damage to food crops, records indicate that 
the effects of spraying were sometimes observed as far as 200 
meters down wind.

If it is determined that a Veteran who served in Korea from April 
1968 to July 1969 belonged to one of the units identified by DOD, 
then it is presumed that he or she was exposed to herbicides 
containing Agent Orange, and the presumptions outlined in 38 
C.F.R. § 3.309(e) will apply.  See VA Adjudication Procedure 
Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, 
Topic 10, Block k.  If the Veteran instead either belonged to a 
different unit located in Korea during this time period, or 
served in one of the units identified by DOD between September 1, 
1967 and August 31, 1971, but not during 1968 or 1969, then 
herbicide exposure will represent a factual determination to be 
established on a case-by-case basis.  See VA Adjudication 
Procedure Manual, M21-1 MR, Part VI, Chapter 2, Section B, 
Topic 6, Block d.

The Secretary of Veterans Affairs also has determined that there 
is no positive association between exposure to herbicides and any 
other condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Diseases Not 
Associated with Exposure to Certain Herbicide Agents, 67 Fed. 
Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the 
Federal Circuit has determined that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725,  2727-
29 (1984) does not preclude a Veteran from establishing service 
connection with proof of direct causation.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee 
also applies to claims based on exposure to Agent Orange.  See 
Brock v. Brown, 10 Vet. App. 155 (1997).

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for basal cell 
carcinoma of the face, including as secondary to in-service 
herbicide or chemical exposure.  The Veteran has contended that 
he was exposed to herbicides while on active service in Korea by 
serving in areas where herbicides were sprayed during the Korean 
War.  There is no support in the Veteran's available service 
personnel records or service treatment records (in this case, his 
DD Form 214) that he was exposed to herbicides during active 
service in Korea.  Specifically, and as noted above, the 
Veteran's statements concerning in-service herbicide exposure 
while in Korea between 1950 and 1952 are not credible and 
entitled to no probative value because DOD has confirmed that 
herbicides were not used in Korea until 1968-69, approximately 
16 years after the Veteran's separation from active service.  The 
Veteran's DD Form 214 also does not show that he was assigned to 
any of the units which may have been exposed to herbicides in 
Korea or that he served along the DMZ.  Instead, the Veteran was 
assigned to Company B, 160th Infantry, throughout his active 
service.  The Board observes that basal cell carcinoma is not 
among the diseases for which service connection is available on a 
presumptive basis due to in-service herbicide exposure.  The 
Veteran has not submitted or identified any evidence showing that 
he was exposed to herbicides during active service.  Nor has he 
submitted or identified any evidence linking his alleged in-
service herbicide exposure, which was not confirmed by a review 
of DOD records,  to his current basal cell carcinoma of the face.  
Because basal cell carcinoma is not among the diseases for which 
presumptive service connection is available based on in-service 
herbicide exposure, and because the Veteran's in-service 
herbicide exposure cannot be presumed, the Board finds that 
service connection for basal cell carcinoma of the face on a 
presumptive basis due to in-service herbicide exposure is not 
warranted.  See 38 C.F.R. §§ 3.307, 3.309.

The Veteran also has contended that in-service exposure to 
chemicals caused his basal cell carcinoma of the face.  The 
Veteran specifically has contended that he was sprayed with DDT 
(chlorophenothane) to treat lice while he was in Korea.  There is 
no support in the Veteran's service treatment records that he was 
sprayed with DDT or any other toxic chemicals during active 
service.  There is no official record showing that he was exposed 
to any chemicals during active service.  These records also do 
not indicate that the Veteran was treated for lice during active 
service, including by being sprayed with DDT or any other toxic 
chemicals.  The Veteran's post-service treatment records further 
do not show that he was exposed to any toxic chemicals which may 
have caused his current basal cell carcinoma of the face.  
Although the Veteran has been treated for basal cell carcinoma of 
the face since service separation, he has not reported a history 
of in-service chemical exposure to any of his post-service VA 
treating physicians.  None of these physicians have related the 
Veteran's basal cell carcinoma of the face to any alleged in-
service chemical exposure.  The Veteran has not identified or 
submitted any evidence showing that he was exposed to chemicals 
during active service.  Nor has he identified or submitted any 
evidence showing that his alleged in-service chemical exposure 
caused his current basal cell carcinoma of the face.  Thus, the 
Board finds that service connection for basal cell carcinoma of 
the face as due to in-service chemical exposure also is not 
warranted.

The Veteran finally is not entitled to service connection for 
basal cell carcinoma of the face on a direct service connection 
basis.  The Veteran's service treatment records show no 
complaints or diagnosis of basal cell carcinoma of the face at 
any time during active service.  He was normal clinically at his 
enlistment and separation physical examinations.  The Board 
acknowledges that the Veteran has been treated for multiple 
suspicious lesions on his face beginning in the 1990s, several 
decades after his service separation.  The Board also 
acknowledges that the Veteran has been diagnosed as having basal 
cell carcinoma of the face.  There is no indication in any of the 
Veteran's post-service VA treatment records that his basal cell 
carcinoma of the face is related to active service, however.  Nor 
have any of the Veteran's post-service VA treating physicians 
related his recurrent basal cell carcinoma of the face to active 
service.  The Board observes that the Veteran did not report any 
in-service history of herbicide or chemical exposure to any of 
the VA physicians who treated him for basal cell carcinoma of the 
face.  The Veteran has not identified or submitted any competent 
medical evidence relating his current basal cell carcinoma of the 
face to active service.  The Veteran has not asserted that he has 
experienced continuity of symptomatology since service.  In fact, 
the first treatment or diagnosis of basal cell carcinoma was in 
the 1990s, more than 40 years after service.  Thus, the Board 
finds that service connection for basal cell carcinoma of the 
face on a direct service connection basis also is not warranted.

In reaching the above conclusions, the Board acknowledges 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), in which 
the Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation but extends to the 
first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.  Although the 
Veteran is competent to report what happened to him in service 
(i.e., he was exposed to herbicides or chemicals), the Board has 
found his statements regarding his alleged in-service herbicide 
or chemical exposure to be inherently incredible and of no 
probative value because he served in Korea more than a decade 
before herbicides were used there and because there is record of 
any in-service chemical exposure.  The Veteran also has not shown 
that he has the expertise required to diagnose basal cell 
carcinoma of the face.  Nor is the Veteran competent to offer an 
opinion regarding any causal relationship between basal cell 
carcinoma of the face and active service.  Again, there is no 
documentation of any findings with respect to basal cell 
carcinoma of the face at any time during service.  While the 
Veteran's contentions have been considered carefully, these 
contentions are outweighed by the medical evidence of record 
showing no in-service herbicide or chemical exposure and no nexus 
between basal cell carcinoma of the face and active service.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for basal cell carcinoma of the 
face, including as secondary to in-service herbicide exposure or 
chemical exposure, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


